     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 1 of 10 Page ID #:5753



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      JENNIFER CHOU (Cal. Bar No. 238142)
4     SARA MILSTEIN (Cal. Bar No. 313370)
      Assistant United States Attorneys
5     Violent & Organized Crime Section
            1300 United States Courthouse
6           312 North Spring Street
            Los Angeles, California 90012
7           Telephone: (213) 894-6482/8611
            Facsimile: (213) 894-3713
8           Email:     jennifer.chou@usdoj.gov
                       sara.milstein@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

13    UNITED STATES OF AMERICA,                CR No. 19-00055-MWF-13

14               Plaintiff,                    GOVERNMENT’S RESPONSE TO DAVID
                                               VASQUEZ’S SENTENCING POSITION AND
15                     v.                      FIRST ADDENDUM TO PRESENTENCE
                                               REPORT
16    DAVID VASQUEZ,
                                               Hearing Date: 4-19-2021
17               Defendant.                    Hearing Time: 2:00 p.m.

18

19

20          Plaintiff United States of America, by and through its counsel

21    of record, the United States Attorney for the Central District of

22    California and Assistant United States Attorneys Jennifer Chou and

23    Sara Milstein, hereby files its response to the sentencing position

24    filed by defendant David Vasquez on April 7, 2021 (CR 1034), and the

25    First Addendum to the Presentence Report, disclosed on April 13,

26    2021.

27    //

28    //
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 2 of 10 Page ID #:5754



1           This sentencing position is based upon the attached memorandum

2     of points and authorities, the files and records in this case, and

3     such further evidence and argument as the Court may permit.

4      Dated: April 16, 2021                Respectfully submitted,

5                                           TRACY L. WILKISON
                                            Acting United States Attorney
6
                                            BRANDON D. FOX
7                                           Assistant United States Attorney
                                            Chief, Criminal Division
8

9                                                 /s/
                                            JENNIFER CHOU
10                                          SARA MILSTEIN
                                            Assistant United States Attorneys
11
                                            Attorneys for Plaintiff
12                                          UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 3 of 10 Page ID #:5755



1                         MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           On April 7, 2021, defendant DAVID VASQUEZ, also known as “Malo,”

4     “Sonic,” and “Evil” (“defendant”), filed his sentencing position (CR

5     1034), in which he argued the following: (1) the Court should not

6     apply a two-level enhancement for leadership under USSG § 3B1.1(c);

7     (2) zero criminal history points should be assigned to defendant’s

8     2017 conviction because the underlying conduct is “factored” into the

9     Guidelines base offense level; and (3) that credit for time served in

10    a state case can be applied to reduce a sentence imposed for a

11    violation of 18 U.S.C. § 924(c) below its statutory mandatory

12    minimum.

13          On April 13, 2016, the Probation Office disclosed the First

14    Addendum to the Presentence Report (“PSR”) and addressed these three

15    issues as well.

16          For the reasons set forth in the government’s sentencing

17    position, filed on February 26, 2021 (CR 1006), which is incorporated

18    by reference herein, and for the reasons set forth below, the

19    government submits the following: (1) the leadership enhancement is

20    warranted; (2) the 2017 conviction should be assessed criminal

21    history points because the “last overt act of the instant offense” is

22    not limited by defendant’s own conduct; and (3) in applying credit

23    for defendant’s state sentence, the Court may not reduce the federal

24    sentence to less than the mandatory minimum sentence of 10 years.

25    II.   ARGUMENT
26          A.    Leadership Enhancement Under USSG § 3B1.1
27          Defendant’s claim that he was more a victim of the gang than one

28    of its leaders is nonsensical.       See, e.g., Def. Br. 4, 7.       Defendant
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 4 of 10 Page ID #:5756



1     acknowledges his leadership role within the Vineland Boys carried

2     over from “a legacy of his position with the 129 clique in its former

3     iteration” — that is, a tagging crew absorbed with leadership consent

4     into the gang, but not, as defendant suggests, “colonized, co-opted,

5     and taken over by VBS.”      Def. Br. 7.    “[W]hen a defendant is

6     convicted of racketeering conspiracy under 18 U.S.C. § 1962(d), the

7     imposition of a role-in-the-offense enhancement under USSG § 3B1.1(b)

8     depends upon his role in the racketeering enterprise as a whole, not

9     upon his role in the discrete predicate acts that underpin the

10    charged conspiracy.”      United States v. Lopez, 57 F.3d 302, 309 (1st

11    Cir. 2020) (citing United States v. Damico, 99 F.3d 1431, 1437-38

12    (7th Cir. 1996), United States v. Ivezaj, 568 F.3d 88, 99-100 (2d

13    Cir. 2009)).

14          The multitude of statements made by VBS gang leaders identifying

15    defendant as the clique leader demonstrate and confirm that he was,

16    in fact, the clique leader; defendant’s claim that these were

17    baseless comments is unreasonable.        See Def. Br. 7-8.     Defendant’s

18    role is also confirmed by his own conduct: he represented the clique

19    at the gang meeting of February 20, 2016, and he represented the

20    clique at the VBS leadership meeting a month later and reported on

21    the status of the clique members he directed. 1         Defendant argues that

22    he could not be a leader given that he also received orders from a

23    higher-ranking member, specifically, co-defendant Mario Miranda, the

24    VBS shot-caller.     Def. Br. at 4.     “The fact that one of [defendant’s]

25

26          1Also present at this meeting was co-defendant Luis Ramirez.
      At Ramirez’s sentencing on June 23, 2020, this Court applied a two-
27    level leadership role enhancement. Defendant is arguably occupies an
      even clearer leadership role than Ramirez, as defendant was the
28    leader of the 129 crew/clique and representative at the senior
      leadership meeting.
                                         2
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 5 of 10 Page ID #:5757



1     codefendants occupied a leadership role in the enterprise does not

2     preclude [defendant] from also occupying an organization or

3     leadership role as well.”       United States v. Barnes, 993 F.2d 680, 685

4     (9th Cir. 1993) (rejecting argument that enhancement could not apply

5     where codefendant “exercised significantly greater authority over the

6     enterprise”).     The PSR First Addendum suggests that defendant did not

7     direct anyone to further gang activity, yet the First Addendum

8     acknowledges that one of his responsibilities was “acting as the

9     messenger for higher ranking VBS gang members to the members of his

10    tagging crew.”     PSR First Addendum 1.      Like other organizations, the

11    Vineland Boys gang had a hierarchy of leaders.          Defendant, as shot-

12    caller of the 129 clique, could be characterized as a middle manager

13    responsible for 129 clique members.         An enhancement is appropriate.

14          B.    Criminal History Points Assigned to 2017 Conviction
15          Defendant argues that no criminal history points should be

16    assigned to his 2017 conviction because the underlying conduct —

17    armed possession of drugs for sale — was factored into his base

18    offense level.     Def. Br. 8-10.    This characterization is inaccurate,

19    as the RICO conspiracy base offense level is not affected by the

20    conduct underlying the 2017 conviction.

21          First, defendant’s possession of under 10 grams of a mixture or

22    substance containing a detectable amount of methamphetamine does not

23    increase or otherwise affect the base offense level of the RICO

24    conspiracy offense, which is driven by defendant’s stipulation that

25    he, “in fact, conspired to possess with intent to distribute, and

26    distribute, at least five grams of actual methamphetamine, as alleged

27    in Counts One and Seven of the FSI.”        Plea Agreement ¶ 9; see also

28    Plea Agreement ¶ 21(g) (stipulating that during conspiracy “defendant

                                              3
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 6 of 10 Page ID #:5758



1     entered into an agreement with other co-conspirators to knowingly

2     possess with intent to distribute and to distribute at least five

3     grams of actual methamphetamine for further distribution to other

4     people”).    Put another way, defendant’s 2016 possession of the 9.19

5     grams of a mixture and substance containing methamphetamine would

6     result in a base offense level of 14 under USSG §§ 2D1.1(a)(5),

7     (c)(13), well below the stipulated base offense level of 24.            In

8     other words, defendant’s 2016 drug activity is part of the “pattern

9     of racketeering activity,” but it neither increases nor otherwise

10    affects the instant offense base offense level for the RICO

11    conspiracy.    Certainly the base offense level is not “controlled by

12    the [2016] drug offense,” as defendant suggests.          Def. Br. 10 n.9.

13    Accordingly, the 2017 sentence should be assessed criminal history

14    points under Application Note 4 to USSG § 2E1.1.

15          Similarly, defendant’s possession of the stolen handgun is

16    properly assessed criminal history points under Application Note 4

17    because it is not factored into the RICO conspiracy base offense

18    level at all.

19          The First Addendum incorrectly equates the scope of the instant

20    offense with a defendant’s relevant conduct.          PSR First Addendum 2-3

21    (citing USSG § 1B1.3 cmt. n.3(B)).          However, the controlling

22    Guidelines provision is Application Note 4 to USSG § 2E1.1, which

23    says nothing about relevant conduct when discussing “the last overt

24    act of the instant offense.”       The Third Circuit in United States v.

25    Marrone — the only case to discuss this question — squarely rejected

26    the notion that “the last overt act of the instant offense” required

27    that such act be reasonably foreseeable to a defendant.           46 F.3d 735,

28    739 n.6 (3rd Cir. 1995).      Given that relevant conduct must be at

                                              4
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 7 of 10 Page ID #:5759



1     least reasonably foreseeable to defendant, it is clear that the scope

2     of “instant offense” is separate from that of “relevant conduct.”

3           The First Addendum acknowledges that defendant stipulated in the

4     factual basis that the RICO conspiracy continued to November 21,

5     2019.      PSR First Addendum 2.   In fact, defendant also stipulated that

6     he was a member of the Vineland Boys gang continuing until November

7     21, 2019, and that in that capacity, “defendant conspired and agreed

8     with Vineland Boys members and associates that a conspirator would

9     commit at least two racketeering acts, in the form of drug

10    trafficking[.]”      Plea Agreement ¶ 21(e).

11          Accordingly, the Court should assess three criminal history

12    points to defendant’s 2017 conviction, which results in a total of 14

13    criminal history points and Criminal History Category VI.

14          C.      Credit for Another Sentence May Not Reduce a Sentence
                    Imposed for a Violation of 18 U.S.C. § 924(c) Below the
15                  Statutory Minimum Sentence
16          Defendant’s requested sentence of 93.5 months, which illegally

17    falls below the 10-year statutory mandatory minimum sentence, is

18    based upon his erroneous reading of 18 U.S.C. § 924(c) and United

19    States v. Drake, 49 F.3d 1438 (9th Cir. 1995).

20          Defendant is subject to a mandatory minimum sentence of 10 years

21    for violations of 21 U.S.C. §§ 846, 841(b)(1)(viii) and 18 U.S.C.

22    § 924(c)(1)(A).      Defendant has agreed that the application of any

23    credit for the 36.5 months he served in the state sentence resulting

24    from his 2017 conviction may not result in a sentence “below the

25    statutory mandatory-minimum sentence of five years’ imprisonment” as

26    to Counts One and Seven.      Plea Agreement ¶ 3(e).

27          Drake does not hold that a court may apply credit for time

28    served in another case such that a sentence imposed for a violation

                                              5
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 8 of 10 Page ID #:5760



1     of 18 U.S.C. § 924(c) may fall below the statutory mandatory minimum.

2     In fact, Drake clearly suggests the opposite.          In deciding that

3     application of such credit could result in a below-minimum sentence

4     imposed under 18 U.S.C. § 924(e), the Armed Career Criminal

5     enhancement, the Ninth Circuit specifically distinguished § 924(e)

6     from § 924(c), noting:

7           In contrast [to 18 U.S.C. § 924(e)], when Congress intended
            that the statutory mandatory minimums not be affected by
8           the requirements of concurrent sentencing, it made its
            intent quite clear. See, e.g., 18 U.S.C. § 924(c)(1)
9           (“Notwithstanding any other provision of law ... the term
            of imprisonment imposed under this subsection [shall not]
10          run concurrently with any other term of imprisonment.”).

11    49 F.3d. at 1441 n.5 (quoting 18 U.S.C. § 924(c)(1)(D)(ii)).            See

12    also United States v. Fontanilla, 849 F.2d 1257, 1258 (9th Cir. 1988)

13    (“The statute specifically states a section 924 sentence cannot run

14    concurrently ‘with any other term of imprisonment’ without

15    exception.”).

16          Drake’s recognition that a § 924(c) sentence may not be reduced

17    below the mandatory minimum is consistent with the Supreme Court’s

18    holding a few years later in United States v. Gonzales that “the

19    plain language of 18 U.S.C. § 924(c) forbids a federal district court

20    to direct that a term of imprisonment under that statute run

21    concurrently with any other term of imprisonment, whether state or

22    federal.”    520 U.S. 1, 11 (1997).

23          Since Gonzalez, Courts have held that credit for time served in

24    a separate sentence resulting from conduct underlying a § 924(c)

25    conviction cannot be applied to reduce the mandatory minimum

26    sentence.    See, e.g., Dotson v. Kizziah, 966 F.3d 443, 446 (6th Cir.

27    2020) (Bureau of Prisons (“BOP”) did not abuse discretion by refusing

28    to credit petitioner’s time in state prison toward federal sentence

                                              6
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 9 of 10 Page ID #:5761



1     because federal sentence for § 924(c) could not be served

2     concurrently with any other sentence); Hopper v. Hudgins, 2021 WL

3     141692, at *3 (N.D.W.V. January 14, 2021) (unpublished) (“the BOP was

4     precluded from crediting the Petitioner for time spent in [state]

5     custody . . . which would effectively allow for the Petitioner’s

6     sentence under § 924(c) to be served concurrently with his state

7     term); Moore v. Kallis, 2018 WL 3596042, at *2-3 (N.D.W.V. July 26,

8     2018) (unpublished) (same).

9           Accordingly, no credit may be applied to reduce the § 924(c)

10    sentence, and application of credit may not reduce the RICO and drug

11    conspiracy sentences below the five-year mandatory minimum.            In

12    essence, defendant faces a 10-year mandatory minimum sentence.

13    Defendant’s proposed sentence of 93.5 months would be an illegal

14    sentence.    The First Addendum to the PSR concurs in this conclusion.

15    PSR First Addendum 4-5.

16          Thus, even if the Court adopts the 70-87-month Guidelines range

17    suggested by defendant as to Counts One and Seven, it cannot apply

18    reduce this sentence to less than five years, the 36.5-month credit

19    notwithstanding.     In fact, even if the Court adopts the government’s

20    calculated Guidelines range of 92-115 months and applies the 36.5

21    month credit reduction, the adjusted low end of 55.5 months would

22    have to be adjusted up to 60 months to comply with the statutory

23    mandatory minimum sentence and the parties’ agreement.

24    III. CONCLUSION
25          For the reasons set forth above and in the government’s

26    sentencing position, the government recommends that the Court impose

27    the following sentence:      A sentence of 78 months as to Count One, a

28    sentence of 78 months as to Count Seven, to run concurrently to each

                                              7
     Case 2:19-cr-00055-MWF Document 1044 Filed 04/16/21 Page 10 of 10 Page ID #:5762



1      other, and a sentence of 60 months as to Count Sixty-Three, to run

2      consecutively, for a total custodial sentence of 138 months, or 11.5

3      years, followed by a four-year period of supervised release with the

4      terms and conditions recommended in the Revised 2 PSR Letter; and a

5      mandatory special assessment of $300.

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
             2The government concurs with the Revised Recommendation
28     Letter’s revised Supervised Release Condition #8, which incorporates
       the stipulated conditions related to suspcionless search.
                                          8
